                        Case 1:19-mj-04190-JHR Document 34 Filed 12/03/19 Page 1 of 3
AO l99A (Rev       Order Setting Conditions of Release


                                                                                                 ui!tT[ii $]"ATr$ nt$TateT couRT
                                     [JNIrpn Srargs DtsrntcT                               CouRTrsuilijrprfi      Lrr, rusw nirrxrco
                                                                 for the
                                                                                                           DEC 0 S 20tg
                                                               District   of   New Mexico

                                                                                                     MITCHELL H, ELFEHS
                 United States of America                           )                                      CLERK
                                v.                                  )
                                                                    )           Case No.      l9MJ4l90
               CHRISTOPHER SHEMAYME
                                                                    )
                           Defendant
                                                                    )

                                     ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample             if it is authoizedby 42 U.S.C. g l4l35a.
(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change ofresidence or telephone number.

(4)   The defendant must appear in court as required and,        if convicted, must surrender   as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:




                                                                  Date and Time


      If blank, defendant will be notified of next appearance.

(s)   The defendant must sign an Appearance Bond,        if   ordered.
                                      Case 1:19-mj-04190-JHR Document 34 Filed 12/03/19 Page 2 of 3
AO 1998 (Rev                  Additional Conditions of Release

                                                          ADDITIONAL CONDITIONS OF RELEASE
            IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

(   X ) (6)        The defendant is placed in the custody of:
                   Person or    organization   LA PASADA HALFWAY HOUSE
                   Address lonll.il ahovc   organizaiinl
                                            i.s   an
            City and state            ALBUQUERQUE, NM                                                    TeL N,
who agrees to (a) supervise the defendant. (b) use ivery effort to assure the clefendant's appearance at all court proceedings. and (c) notify the
                                                                                                                                                   court
immediately if the defendant violates a condition of release or is no longer in the custodian's
                                                                                                         "uitoOy.
                                                                                 Signed:
                                                                                                               Lttstod*n
                                                                                                               Custoclian                               Datu
(   x ) (7) The defendant must:
       ( x ) (u) submit to supervision by and report for supervision to the us PRETRIAL                    oFFICER AS DIRECTED
                          telephone number                              . no later than
        ( f]   )    (b)   continue or actively seek employment.
        ( f]   )    (c)   continue or start an education program.
        ( tr   )    (d)   surrender any passport to:
        tX     I    tet   not obtain a passport or other international travel document.
        (X     )    (0    abide by the following restrictions on personal association, residence, or travel:        TRAVEL IS RESTRICTED TO BERNALILLO
                                                                                                                    cotlr'lTy
                                                                                                                          LTNLESS IBIOR APPROVAL rS
                          OBTAINED BY SUPERVISING OFFICER
        t   X I tgl       avoid all contact. directly or indirectly. with anyperson who is or may be a victim or witness in the investigation orprosecution.
                          iNCIUdiNg: NO CONTACT WITH CO-DEFENDANTS OR WITNESSES IN THIS MATTER

        (   X ) G) get medical or psychiitric          treatmenr        MENTAL HEALTH TREATMENT/COUNSELINC ES OTRTCTED BY SUPERVISING
                          OFFICER
        (   f] ) (i)      retum io custoay eactr                   at             o'clock after being released ai               o'clock for employment, schootlng,
                          or the following purposes:

       (x) 0)             maintain residence at a halfway house or community colrections center. as the pretrial services office or supervising officer considers
                          necessary.
       (x) (k)            not possess a firearm, destructive device, or other weapon.
       (x) 0)             notusealcohol(  X )atall( ! )excessively.
       (x) (m)       not use or unlawfully possess a narcotic drug or other controlled substances defined in 2l U.S.C. { 802, unless prescribed by a licensed
                     medical practitioner.
       (x) (n)       submit to testing for a prohibited substance if required by the pretrial services office or supervising offrcer. Testing may be used with
                     random frequency and may.include urine testing, the wearing of a sweat patch, a remote alcohol-testing system, indlir any form
                                                                                                                                                              of
                     prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                     accuracy ofprohibited substance screening or testing.
       (x)       (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial
                                                                                                                                              services office or
                     supervising officer.
       (fl     ) (p) Parlicipate in one of the following location restriction programs and comply with its requirements as directed.
                          (tr) (i)   curfew.Youarerestrictedtoyourresidenceiveryday(                !jrrom                      to                ,or (!)as
                                    directed by the pretrial services office or supervising officer; or
                       ( f] ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education;
                                                                                                                                                  religious services;
                                   medical, substance abuse, or mental health treatment; attomey visits; court appearances; court-ordered obliga'tions; or other
                                   activities approved in advance by the pretrial services office or supervising offiCer; or
                       ( n ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except fbr
                                                                                                                                       medicat necessities and
                                   court appearances or other activities specifically approved by the court.
       (n )        (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all
                                                                                                                                            of the program
                       requirements and instructions provided.
                       (! ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial seryices office or
                             supervising ot}-rcer.
       (x)         (r) repolt as soon    as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                         arrests, questioning, or traffic stops.
       (x)         (s)
                         MUST MAINTAIN .ONTACT WITH ATTORNEY
                            Case 1:19-mj-04190-JHR Document 34 Filed 12/03/19 Page 3 of 3
AO 199C (Rev.09i08) Advice ofPenalties                                                                         Page            of   Pages


                                         ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation ofyour release, an order ofdetention, a forfeiture ofany bond, and a prosecution for contempt ofcourt and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e.,irt addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions ofrelease require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       ( 1 ) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more
                                                                                                                       - you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years * you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture ofany bond posted.

                                                Acknowledgment of the Defendant

      I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions ofrelease, to appear as directed, and surrender to serve any sentence imposed. I am aware ofthe penalties and sanctions
set forth above.




                                                                                    Albuquerque, NM
                                                                                           Ci1, and State



                                             Directions to the United States Marshal

(x) The defendant is ORDERED released after processing.
(   tl)   The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
          defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
          produced before the appropriate judge at the time and place specified.



Date: I ll25l20l9


                                                                    JERRY H, RITTER, US MAGISTRATE JU
                                                                                    Printetl nome dnd title




                    DISTRIBUTION: COURT       DEFENDANT       PRETRIALSERVICE       U.S.   ATTORNEY           U.S.   MARSHAL
